
	

114 HR 5467 IH: Rim of the Valley Corridor Preservation Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5467
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Mr. Schiff (for himself, Mr. Becerra, Ms. Brownley of California, Mr. Cárdenas, Ms. Judy Chu of California, Mr. Ted Lieu of California, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To adjust the boundary of the Santa Monica Mountains National Recreation Area to include the Rim of
			 the Valley Corridor, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Rim of the Valley Corridor Preservation Act. 2.FindingsCongress finds as follows:
 (1)The Santa Monica Mountains National Recreation Area was authorized as a unit of the National Park System on November 10, 1978.
 (2)The Santa Monica Mountains and the Rim of the Valley Corridor include a diverse range of nationally significant natural and cultural resources.
 (3)Expanding the Santa Monica Mountains National Recreation Area would provide new opportunities for the National Park Service to serve a broad range of urban communities, including many that are underrepresented in national parks and underserved by State and local parks.
			3.Boundary adjustment; land acquisition; administration
 (a)Boundary adjustmentSection 507(c)(1) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(c)(1)) is amended by striking Santa Monica Mountains National Recreation Area and Santa Monica Mountains Zone, California, Boundary Map, numbered 80,047–C and dated August 2001 and inserting Rim of the Valley Unit_Santa Monica Mountains National Recreation Area and dated June 2016.
 (b)Rim of the Valley UnitSection 507 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk) is amended by adding at the end the following:
				
					(u)Rim of the Valley Unit
 (1)Not later than 3 years after the date of the enactment of this subsection, the Secretary shall update the general management plan for the recreation area to reflect the boundaries designated on the map referred to in subsection (c)(1) as the Rim of the Valley Unit (hereafter in the subsection referred to as the Rim of the Valley Unit). Subject to valid existing rights, the Secretary shall administer the Rim of the Valley Unit and any land or interest in land acquired by the United States and located within the boundaries of the Rim of the Valley Unit, as part of the recreation area in accordance with the provisions of this section and applicable laws and regulations.
 (2)The Secretary may acquire non-Federal land within the boundaries of the Rim of the Valley Unit only through exchange, donation, or purchase from a willing seller. Nothing in this subsection authorizes the use of eminent domain to acquire land or interests in land.
 (3)The fact that certain activities or land can be seen or heard from within the Rim of the Valley Unit shall not, of itself, preclude the activities or land uses up to the boundary of the Rim of the Valley Unit.
 (4)Nothing in this subsection or the application of the management plan for the Rim of the Valley Unit shall be construed to—
 (A)modify any provision of Federal, State, or local law with respect to public access to or use of non-Federal land;
 (B)create any liability, or affect any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on private property or other non-Federal land;
 (C)allow for the creation of protective perimeters or buffer zones outside of the Rim of the Valley Unit;
 (D)affect the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land);
 (E)require any local government to participate in any program administered by the Secretary; (F)alter, modify, or diminish any right, responsibility, power, authority, jurisdiction, or entitlement of the State, any political subdivision of the State, or any State or local agency under existing Federal, State, and local law (including regulations);
 (G)require or promote use of, or encourage trespass on, lands, facilities, and rights-of-way owned by non-Federal entities, including water resource facilities and public utilities, without the written consent of the owner;
 (H)affect the operation, maintenance, modification, construction, or expansion of any water resource facility or utility facility located within or adjacent to the Rim of the Valley Unit;
 (I)terminate the fee title to lands or customary operation, maintenance, repair, and replacement activities on or under such lands granted to public agencies that are authorized pursuant to Federal or State statute;
 (J)interfere with, obstruct, hinder, or delay the exercise of any right to, or access to any water resource facility or other facility or property necessary or useful to access any water right to operate any public water or utility system; or
 (K)require initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of provisions of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or division A of subtitle III of title 54, United States Code, concerning any action or activity affecting water, water rights or water management or water resource facilities within the Rim of the Valley Unit.
 (5)The activities of a utility facility or water resource facility shall be conducted in a manner to reasonably avoid or reduce the impact on the resources of the Rim of the Valley Unit.
 (6)For the purposes of paragraphs (4) and (5)— (A)the term utility facility means electric substations, communication facilities, towers, poles, and lines, ground wires, communications circuits, and other structures, and related infrastructure; and
 (B)the term water resource facility means irrigation and pumping facilities; dams and reservoirs; flood control facilities; water conservation works, including debris protection facilities, sediment placement sites, rain gages, and stream gauges; water quality, recycled water, and pumping facilities; conveyance distribution systems; water treatment facilities; aqueducts; canals; ditches; pipelines; wells; hydropower projects; transmission facilities; and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures..
			
